DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1 & 6-9 are currently pending on the application, of which claim 1 is amended.
All previous rejections are withdrawn in light of the amendments to the claims. 
Response to Arguments
Applicant's arguments filed 08/02/2022 have been fully considered but they are not fully persuasive. Although applicant argues that the limitations pertaining to the lid are not taught by Hicks, examiner respectfully disagrees and will set forth the rationale here, for the purposes of clarity on the record. By applicant’s drawings and disclosure, it is clearly indicated that the lid is contains the lateral surface. Further, since the lid closes a top portion of the tank and is a three dimensional object, there exists some thickness of lid which would read on a lateral wall. Lateral is also a relative term of orientation and when not referenced to a specific point any such direction may be taken as lateral. The threading of the lid still reads on a top connector lip and the recess within the lid still reads on an inner rim. 
Applicant’s arguments, see page 7 and last two paragraphs of page 8, filed 08/02/2022, with respect to amended claim 1 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. Applicant has supplied the limitations of cancelled claims 3-5 into claim 1. When the combined of claims are viewed as a whole it is believed that amended claim overcomes the Hicks reference. Specifically, the claim now requires first and second concentric openings delineated by the lateral wall, inner rim, and top connector along with a bottom connector lip perimetrically threaded to the housing and connected to the platform. The claim also requires an imperforate surface of the applicator holder to be pressed hermetically against the inner rim and the platform hermetically pressed against the housing.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 & 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the imperforate surface".  There is insufficient antecedent basis for this limitation in the claim. Examiner also notes that care should be taken when correcting this issue, as merely mentioning “an imperforate surface” may raise two other issues under 35 U.S.C. 112(b). First, the applicator holder is stated to have a plurality of radial openings traversing through it, so how can it have an imperforate surface? Examiner suggests amending the limitation of the applicator holder to indicate two different surfaces, one of which being the hollow cylindrical surface that has the plurality of radial openings, the other surface being indicated to have the imperforate surface. The second issue, that may potentially arise depending on the amendment, results from claim 6 and 8 stating an opening in the applicator holder, either in form of a channel or opening. Any potential amendments to claim 1 should also avoid claiming an imperforate surface where claims 6 & 8 will later define an opening.
Claim 9 recites the limitations "a first opening" and “a second opening”.  There is insufficient antecedent basis for this limitation in the claim. Specifically, it is unclear as to whether the first and second opening in claim 9 are the same as those recited in claim 1 or they are different.
The remaining claims are rejected for being dependent on a previously rejected claim.
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter. The closest prior art appears to still be Hicks (US20190344205A1) which showcases all limitations of claim 1 up to the limitation of “the imperforate surface…”. Applicant has supplied the limitations of cancelled claims 3-5 into claim 1. When the combined of claims are viewed as a whole it is believed that amended claim overcomes the Hicks reference. Specifically, the claim now requires first and second concentric openings delineated by the lateral wall, inner rim, and top connector along with a bottom connector lip perimetrically threaded to the housing and connected to the platform. The claim also requires an imperforate surface of the applicator holder to be pressed hermetically against the inner rim and the platform hermetically pressed against the housing.
The Hicks reference does not teach any hermetic pressing of the applicator holder against the rim, when the rim and lateral wall also defines boundaries for an opening. Nor is it believed that the previously cited references of Leblond (US20020166578A1), Wright (US3897797A), Fahy (US20130276836A1), or Burke (US20180147883A1) would provide such hermetic sealing when the lid is present with an opening and the applicator holder has a plurality of through holes. More specifically, it is believed that a skilled artisan would not supply a hermetic sealing of the applicator holder to the inner rim, as the lid provides an opening and the applicator holder has a plurality of through holes. Thus, any air-tight sealing would not offer any benefit as there remains an open flow path through the applicator and openings. If the applicator holder of Hicks were to be provided as claimed, it is believed that Hicks would no longer be fit for its intended purpose as the opening is delineated by the lid and inner rim. Accordingly, there would be no space for a tubular element to be cleaned if Hicks was arranged as claimed. Furthermore, it is not believed that a skilled artisan would provide the lid with an opening when the applicator holder is desired to be pressed hermetically and has a plurality of through-holes, as such a feature would cause undesired splashing when cleaning of the tubular element.
Generally, in the art, lids are not supplied with openings (see Zelkowitz (US2766603A) Fig.1) in order to prevent splashing and reduce mess, although there are exceptions for provision of a water inlet portion (see Bailey (US5163459A) Figs.5-9. However, integrating such a feature into Hicks would not allow for placement of the tubular element into the tank as the water inlet would block opening/closing of the lid. Although the claimed lid is a known structure (see Ford (WO2006100469A2) Figs.1-2) and lids for tanks that clean tubular elements are known to come in different shapes and sizes (see Ciaschi (US20150202660A1) Figs.10-11 & Picconi (US20120118333A1) Figs.1, 3A-3B, 6, & 10) some with sealing elements (see Budron (US20040261826A1) Fig.2 refs 130/140)
Even previously cited pertinent reference Questiaux (EP1842691A1) would not desire such hermetic sealing of its drum (Fig.3 ref 4) to the lid inner rim, as there is a desire to provide space for a roller holder and such a feature would not allow the rotation of the drum. Within the art, it is known that there is a desire to provide some amount of space above an applicator holder in order to provide room for a handle (Pennise (US4809722A) see Figs.5-6). Thus, it appears that the art of record would not provide a skilled artisan with reasonable motivation to perform a modification that would render the invention of claim 1 obvious, without impermissible hindsight. Thus, claim 1 and its dependents are considered allowable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Spivey (US3428060A) discloses a paint roller cleaning device with similar construction to Hicks, i.e. housing, lid, and base (Fig.1) with the base being held in by threads of a screw. Spivey also has a valve connected to a lateral side of the housing (ref 60) and a platform (ref 26) with a holder (refs 30/22) having radial openings.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Robbins (US20160332202A1) discloses a basket treatment system having a lid, base, and housing (Fig.2) inside the housing basket is disposed (see Fig.1). The operation of system provides fluid within the chamber and basket and then drains the chamber and basket (Fig.7).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gerrits (US20190209278A1) discloses a cleaning apparatus using a lid with both thread and other fitment for connection to a housing [0020].
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nazlian (US20150102045A1) discloses a lid for a paint container having a lateral wall, inner rim, and connecting lip (see Fig.3).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Carrie (US5932028A) teaches a paint roller cleaner (abstract) wherein a platform has a lip portion that is threaded onto a housing (see Fig.5 refs 104/108/110).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Keller (FR2364702A1) discloses a paint roller cleaning apparatus wherein a lid is supplied with a lip, lateral wall and rim (see Figs.2-3 refs 8/16/24-26)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773. The examiner can normally be reached Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        
/SPENCER E. BELL/Primary Examiner, Art Unit 1711